Citation Nr: 1118432	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-19 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected status post discectomy and lumbar fusion.

2. Entitlement to an initial rating in excess of 10 percent for service-connected right lower extremity sciatica. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to April 2006.  He is the recipient of the Global War on Terrorism medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2006 and January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that a remand is required in this case.  Specifically, the Veteran testified at his hearing that his service-connected lumbar spine and right lower extremity disabilities had become worse since his last VA examination.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Further, that examination occurred in December 2006, over four years ago, and although there is private treatment evidence dated after the examination, the Board finds that the record is insufficient for the purpose of determining the appropriate ratings.  Accordingly, the Board remands the appeal so that another VA examination to assess the current nature and severity of his service-connected lumbar spine and right leg disabilities can be scheduled.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic and neurological examination to assess the current nature and severity of his service-connected lumbar spine and right lower extremity disabilities.  The claims file should be made available for review, and the examination report should reflect that such review occurred.   All necessary and appropriate tests should be performed, including but not limited to range of motion measurements, and all findings and relevant symptoms reported.  With respect to the service-connected sciatica, the Board would find it helpful if the examiner would define the disability as mild, moderate, moderately severe, or severe, and to state if the symptoms are wholly sensory in nature. 

2. After completing the above action and any other development indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claims should be readjudicated, to include all evidence received since the March 2007 and March 2008 SOCs.  If the claims are not resolved to the Veteran's satisfaction, the Veteran and his representative should be issued a supplemental SOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


